Citation Nr: 0115508	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  95-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder on a secondary basis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active service from June 1954 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The appeal regarding the issue of service 
connection for a psychiatric disorder on a secondary basis 
was remanded by the Board in October 1997.  

During the veteran's personal hearing in February 2001, it 
was indicated that the veteran desired to withdraw his appeal 
regarding entitlement to waiver of recovery of an overpayment 
of improved disability pension payments that was addressed in 
a May 1995 statement of the case.  Accordingly, this issue is 
no longer in appellate status and will not be considered by 
the Board at this time.  


FINDING OF FACT

The veteran's service-connected eczema of the hands and feet 
has chronically worsened his dysthymic disorder.


CONCLUSION OF LAW

A dysthymic disorder has been aggravated by the veteran's 
service-connected skin disability.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the Board notes that the veteran has 
been afforded multiple personal hearings and treatment 
records have been obtained.  The veteran has been afforded a 
VA examination and has submitted private treatment records 
and argument in support of his appeal with respect to the 
issue of entitlement to service connection for a psychiatric 
disorder on a secondary basis.  In light of the Board's 
favorable decision herein, the Board concludes that the VA 
has complied with the VCAA.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or  the result of service-connected 
disease or injury or that service-connected disease or injury 
has chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

The report of a March 1999 private psychological evaluation 
reflects diagnoses, including depression, recurrent, mild to 
moderate.  A May 1999 addendum to the private psychological 
evaluation report reflects that it was the private 
psychologist's opinion that the veteran's emotional problems 
and his skin condition were connected in a circular fashion 
with each affecting and aggravating the other.  It was 
indicated that the dermatological symptoms were aggravated 
and/or precipitated by emotional stress as well as being 
indicated that the presence of the skin disability was in 
itself a significant and chronic stressor and when the 
dermatological symptoms flared up, it aggravated the 
veteran's emotional condition.

The report of a July 1999 VA psychological evaluation 
reflects a diagnosis of dysthymic disorder.  It indicates 
that it was difficult to put together the relationship 
between the veteran's depressive disorder and his skin 
disorder, but they did appear to be linked.  It appeared 
likely that the veteran's depressive disorder/anxiety may 
well have contributed to his skin problems and it was 
significant to note that medication ameliorating depressive 
symptoms to some extent led to significant improvement in the 
skin condition.  The examiner believed that it was just as 
likely that the veteran's psychiatric disorder contributed to 
his skin disability as it was that his skin disability 
contributed to his psychiatric disorder.  

There is no competent medical evidence of record that 
indicates that the veteran's service-connected skin 
disability is the sole proximate cause of his dysthymic 
disorder.  However, there is no competent medical evidence 
that indicates that his skin disorder has had no effect on 
his dysthymic disorder.  There is competent medical evidence 
indicating that, on an ongoing basis, his service-connected 
skin disorder has aggravated his emotional condition.  While 
the July 1999 VA psychological evaluation report does not 
state the conclusion that the veteran's service-connected 
skin disability has contributed to his psychiatric disorder 
in this matter, it does indicate that there was a causal 
relationship between the veteran's skin disorder and his 
dysthymic disorder and indicates that it is likely that his 
depressive disorder/anxiety may well have contributed to his 
skin problems.  It then goes on to state that it is just as 
likely that the veteran's psychiatric disorder contributes to 
his skin condition as it is that the skin condition 
contributes to his psychiatric disorder.  With consideration 
that the examiner indicated that there was a link between the 
service-connected skin disorder and psychiatric disorder, 
noting that the psychiatric disorder contributed to skin 
problems, the conclusion that it is as likely that the skin 
condition contributes to the psychiatric disorder as it is 
that the psychiatric disorder contributes to the skin 
condition indicates a belief that the service-connected skin 
disability does contribute to the veteran's psychiatric 
disorder. 

With consideration, as noted previously, that there is no 
competent medical evidence that dissociates the veteran's 
service-connected skin disorder from aggravating his 
psychiatric disorder and competent medical evidence 
indicating that there is an ongoing recurring aggravation of 
his psychiatric disorder by his service-connected skin 
disorder, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
service-connected eczema of the hands and feet has 
chronically worsened his dysthymic disorder.  In resolving 
all doubt in the veteran's behalf, service connection for a 
dysthymic disorder is warranted on the basis of being 
chronically worsened by service-connected skin disability.  


ORDER

Service connection for dysthymic disorder secondary to 
service-connected eczema of the hands and feet based on 
aggravation is granted. 


REMAND

The record does not indicate that the veteran has been 
afforded a recent examination to determine the current nature 
and extent of his service-connected eczema of the hands and 
feet.  In light of the grant of service connection of 
dysthymic disorder on a secondary, basis based on 
aggravation, further evaluation with respect to the veteran's 
dysthymic disorder that is attributable to his service-
connected skin disability is warranted. 

The record reflects that the veteran has been awarded Social 
Security disability benefits, but it is unclear if all 
records relating to the decision by the Social Security 
Administration have been associated with the record on 
appeal.  

The VA's duty to assist claimants has recently been 
reaffirmed and clarified.   On November 9, 2000, the 
President signed into law the VCAA. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Social 
Security Administration and attempt to 
obtain copies of all records, both 
medical and administrative, relating to 
any decision it has made regarding a 
disability determination relating to the 
veteran.

2.  The RO should contact the VA Hospital 
in Little Rock and request copies of all 
records relating to any treatment of the 
veteran that have not already been 
associated with the record on appeal.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his dysthymic 
disorder.  All tests and studies should 
be accomplished and all findings reported 
in detail.   The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's dysthymic disorder, that may be 
attributed to a chronic worsening by his 
service-connected skin disorder, 
interferes with his ability to establish 
and maintain relationships, as well as 
the reduction in initiative, efficiency, 
flexibility, and reliability levels due 
to his dysthymic disorder that may be 
attributed to aggravation by his service-
connected skin disability.  An opinion 
should also be offered as to the extent 
to which a dysthymic disorder, that may 
be attributable to aggravation by 
service-connected skin disability, 
interferes with the veteran's ability to 
obtain and retain gainful employment.  
The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning Scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition, (DSM-IV), that is 
attributable to his dysthymic disorder 
due to aggravation by his service-
connected skin disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4.  The veteran should be afforded a 
dermatology examination to determine the 
nature and extent of his service-
connected eczema of the hands and feet.  
All necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report all findings 
related to the veteran's eczema of the 
hands and feet, including indicating 
whether there is ulceration, extensive 
exfoliation or crusting, and systemic 
manifestations, or whether it is 
exceptionally repugnant.  A complete 
rationale for all opinions offered should 
be given.

5.  The veteran and his representative 
are advised that the veteran should seek 
treatment during an active phase of his 
skin disorder and report this treatment 
to the RO, requesting that the RO obtain 
copies of records relating to this 
treatment.  

6.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disabilities.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



